United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 30, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 05-50758
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,
versus

CANDIDO PEREZ-GUZMAN,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 5:03-CR-247-6
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Candido Perez-Guzman (Perez) pleaded guilty to count 2 of an

indictment charging him with conspiracy to harbor illegal aliens.

Perez was sentenced to a 49-month term of imprisonment and to a

three-year period of supervised release.     Perez contends that his

guilty plea was not knowing and voluntary and that the factual

basis of his guilty plea was not sufficient to establish that he

conspired to harbor illegal aliens.    We review this issue for

plain error.   See United States v. Vonn, 535 U.S. 55, 59 (2002).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50758
                                  -2-

     Perez’s argument is based upon his numerous equivocations

during the rearraignment and, specifically, on the fact that he

denied having personal knowledge of some of the facts recited in

the plea agreement.     This argument is without merit.   Each time

Perez equivocated, the magistrate judge confirmed again that

Perez was admitting the elements of the offense.     See 8 U.S.C.

§ 1324(a)(1)(A)(iii) & (v); United States v. De Jesus-Batres, 410

F.3d 154, 160 (5th Cir. 2005), cert. denied, 126 S. Ct. 1020, and

cert. denied, 126 S. Ct. 1021, and cert. denied, 126 S. Ct. 1022

(2006).   At no point does Perez contend that there was a

reasonable probability that he would not have entered the plea

but for error on the part of the district court.     See United

States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).      Perez has

not shown that the district court plainly erred in accepting his

guilty plea.     See Vonn, 535 U.S. at 59.

     Perez contends that the district court erred in deviating

from the guideline range because he groped a female victim.       The

district court articulated its reasons for its three-month

deviation adequately and the non-guidelines sentence reasonably

reflected the statutory sentencing factors.     See United States v.

Smith, 440 F.3d 704, 707–08 (5th Cir. 2006).

     AFFIRMED.